DETAILED CORRESPONDENCE
This detailed action is in response to the arguments and amendments filed on 1/13/2021, and any subsequent filings.
Notations “C_L_”; “P_L_”; and “Pg_Pr_” are used to indicate “column_lines_”; “page_lines_”; and “page_paragraph_”, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2021 has been entered.
 
Claim Status
 Claims 1-10, 12-23 stand rejected. Claim 11 is cancelled. Claims 1-10, 12-23 are pending.

Response to Arguments
Applicant's arguments filed 1/13/2021 have been fully considered but they are not persuasive. Applicant argues on Pg6Pr3-Pg7Pr1 that Kelly does not disclose “a water addition, but rather bicarbonate addition.” The Examiner notes that in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Kelly Pr[337-338] discloses that a water reservoir can be utilized in any convenient location within the disclosed embodiments. Furthermore, that water is utilized as a diluent to dilute conductivity and sodium ion concentration to a particular level. The addition of is particularly appropriate due to conductivity being outside an acceptable range. In other words, based on the conductivity measured, and being outside an acceptable range, the addition of water is necessary and added as needed to achieve a particular sodium ion concentration. 
Furthermore, as shown in Applicant’s original disclosure Pr[100] indicates that “Based on the spent dialysate sodium concentration estimated by the system from the spent dialysate conductivity, the processor can set a water addition rate to achieve a desired sodium prescription.”  Thus, both Kelly and Applicant’s original disclosure has shown the utilization of water to achieve a particular sodium ion concentration.

Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al (US2013/0199998; hereinafter “Kelly”) in view of Song et al. (NPL – Effect of Sodium Balance and the Combination of Ultrafiltration Profile during Sodium Profiling Hemodialysis on the Maintenance of the Quality of Dialysis and Sodium and Fluid Balances; hereinafter “Song”).
Applicant’s claims are directed toward an apparatus.
Regarding claims 1-6, 10; Kelly discloses a sodium and bicarbonate control system (See Kelly par. [2]; hemodialysis treatment with control components), comprising:
A) a first conductivity sensor in a dialysate flow path; the first conductivity sensor positioned downstream of a dialyzer and upstream of a sorbent cartridge containing urease (See Kelly par. [257, 261, 268], Fig. 2; sorbent cartridge 102 contains urease material. Conductivity meters 101, 104, and/or 160 - the conductivity sensor 101 is downstream from dialyzer 130 and upstream from sorbent cartridge 102);
B) a water source fluidly connected to the dialysate flow path downstream of the first conductivity sensor (See Kelly Fig. 2; fluid source 504 being downstream sensor 101);
C) a bicarbonate source fluidly connected to the dialysate flow path downstream of the sorbent cartridge (See Kelly Fig. 2, par. [288]; bicarbonate container 180 is downstream sorbent cartridge 102);
D) a second conductivity sensor in the dialysate flow path; the second conductivity sensor positioned downstream of the bicarbonate source (See Kelly Fig. 2, par. [257, 261]; conductivity sensor 104 is downstream from the bicarbonate source 180); and
E) a processor programmed to set a water addition rate; the water addition rate set based on a conductivity upstream of the sorbent cartridge measured by the first conductivity sensor (See Kelly par. [266-267, 346-347], Fig. 30; controller 801 can adjust the infusate pump 181/505. The controller modifies or stops the operation of the system (i.e. via the pumps) based upon the conductivity readings from the conductivity meters 101/104. Conductivity meter 101 is further located upstream from sorbent cartridge 102. Par. [337-338]; water reservoir 173 can be utilized in any embodiment of the systems described and placed at any position within the dialysis circuit at a convenient location. Water is utilized as a diluent as needed (i.e. added at a particular amount/rate) to dilute conductivity and sodium ion concentration. The addition of water is particularly appropriate due to conductivity being outside an acceptable range (i.e. based on when conductivity is not in an appropriate range). In other words, due to the conductivity measured being outside an acceptable range, the addition of water is necessary and added as needed to achieve a particular sodium ion concentration.); the processor further programmed to set a post-bicarbonate conductivity set point based on a bicarbonate profile; wherein the bicarbonate profile is a bicarbonate level varying throughout a dialysis session (See Kelly par. [61, 269, 272]; bicarbonate solution may be added to the dialysis circuit, where the bicarbonate is added to the dialysate under the control of a controller in order to maintain the concentration of bicarbonate ion within predetermined ranges. The controller 801 can adjust the rate of the bicarbonate addition to the dialysis circuit 141 – in other words, the addition of bicarbonate may be varied throughout the treatment); the processor further programmed to control a bicarbonate addition rate to achieve the post-bicarbonate conductivity set point as measured by the second conductivity sensor (See Kelly par. [266-267, 270, 346], Fig. 30; controller 801 can adjust the infusate pump 181/505 – that’s attached to the bicarbonate source 180. The controller modifies or stops the operation of the system (i.e. via the pumps) based upon the conductivity readings from the conductivity meters 101/104).
Kelly does not disclose the processor further programmed to set a post-bicarbonate conductivity set point based on the sodium prescription. 
Song, however, discloses utilizing a sodium profiling (i.e. sodium prescription) during a hemodialysis (HD) procedure (See Song abstract). Song indicates that sodium profiling hemodialysis is promising when combined with HD (See Song Pg1C2, Pg6C2; Discussion). The future of sodium profile is promising as the achievement of isonatremic dialysis is currently becoming easier owing to the development of in-line conductivity monitoring and feedback control techniques. The sodium profiles combine with ultrafiltration (UF) profiles are associated with less sodium and weight gain, better UF performance, closer postdialysis to dry weight, and less interdialytic problems with equivalent benefits in preventing IHD and maintaining the quality of dialysis to sodium balance-positive profile (See Song Pg9C1Pr3-C2Pr2).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Kelly’s hemodialysis system that utilizes a dialyzer and ultrafiltration (See Kelly abstract, par. [5]), with Song’s utilization of a sodium profile (i.e. prescription) that is based upon conductivity monitoring and feedback control techniques of a system (See Song Pg9C1Pr3-C2Pr2), and Kelly indicates that sodium balance profiles combined with UF profiles give better results, such as less sodium and weight gain, better UF performance, closer postdialysis to dry weight, and less interdialytic problems with equivalent benefits in preventing IHD and maintaining the quality of dialysis to sodium balance-positive profile (See Song Pg9C1Pr3-C2Pr2).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included
Claim 2: The sodium and bicarbonate control system of claim 1, wherein the water source is upstream of the sorbent cartridge (See Kelly Fig. 2; See Kelly Fig. 2; fluid source 504 being upstream from sorbent cartridge 102).
Claim 3: The sodium and bicarbonate control system of claim 1, wherein the water source is downstream of the sorbent cartridge (See Kelly Fig. 2; fluid source 185 is downstream from sorbent cartridge 102).
Claim 4: The sodium and bicarbonate control system of claim 1, wherein the water source is upstream of the bicarbonate source (See Kelly Fig. 2; fluid container 504 is upstream from bicarbonate container 180).
Claim 5: The sodium and bicarbonate control system of claim 1, wherein the water source is downstream of the bicarbonate source (See Kelly Fig. 2; fluid source 185 is downstream from bicarbonate container 180).
Claim 6: The sodium and bicarbonate control system of claim 1, the processor further programmed to estimate a sodium concentration of a dialysate based on the conductivity measured by the first conductivity sensor (See Kelly par. [251, 266-267, 301, 346], Fig. 30; controller 801 can adjust the infusate pump 181/505. The controller modifies or stops the operation of the system (i.e. via the pumps) based upon the conductivity readings from the conductivity meters 101/104. Estimate of the magnitude of sodium ions added, which is calculated via the difference between dialysate containing urea when entering vs leaving the sorbent cartridge, which is further measured by the conductivity meters.).
Claim 10: The sodium and bicarbonate control system of claim 1, wherein the processor controls the bicarbonate addition rate by controlling a pump positioned between the bicarbonate source and the dialysate flow path (See Kelly par. [266-267, 346], Fig. 30; controller 801 can adjust the infusate pump 181/505. The controller modifies or stops the operation of the system (i.e. via the pumps) based upon the conductivity readings from the conductivity meters 101/104).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kelley et al (US2013/0199998; hereinafter “Kelly”) in view of Song et al. (NPL – Effect of Sodium Balance and the Combination of Ultrafiltration Profile during Sodium Profiling Hemodialysis on the Maintenance of the Quality of Dialysis and Sodium and Fluid Balances; hereinafter “Song”), and further in view of Gura et al. (US2009/0282980; hereinafter “Gura”).
Applicant’s claims are directed toward an apparatus.
Regarding claims 7-9; the combination of Kelly and Song discloses the sodium and bicarbonate control system of claim 1 (See combination supra). The combination does not disclose further comprising a degasser in the dialysate flow path downstream of the sorbent cartridge and upstream of the bicarbonate source.
However, Gura discloses a degassing device for dialysate circuits (See Gura abstract). Gura indicates that spent dialysate comprising urea are passed through sorbent cartridges, where carbon dioxide and ammonia are produced as two unwanted byproducts of the chemical reactions. While ammonia is ammonia is adsorbed in cartridges, carbon dioxide is not captured, mixes in the dialysate, and manifests as carbon dioxide bubbles in the dialysate circuit. Large amounts of carbon dioxide leave the liquid phase and interfere with the smooth pumping of dialysate (See Gura par. [3]). Thus, there is a need for a degassing device that will remove unwanted carbon dioxide, and other gases, from the dialysate circuit (See Gura par. [4]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination that is removing urea via a sorbent column, and thus producing ammonia and carbon dioxide byproducts (See Gura par. [3]), with Gura’s degassing device (See Gura par. [25], Fig. 4; degassing device 400), in order to remove unwanted carbon dioxide, and other gases, from the dialysate circuit so that it won’t mix with the dialysate, manifests as carbon dioxide bubbles in the dialysate circuit and further interfere with the smooth pumping of dialysate (See Gura par. [3]).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included
Claim 8: The sodium and bicarbonate control system of claim 7, further comprising a third conductivity sensor downstream of the sorbent cartridge and upstream of the bicarbonate source (See Kelly par. [227, 230, 301]; conductivity meters 160 and monitor the composition of the dialysate within the dialysis circuit.).
Claim 9: The sodium and bicarbonate control system of claim 8, the processor determining a urea level of a patient based on the conductivity measured by the first conductivity sensor and a conductivity measured by the third conductivity sensor (See Kelly par. [227, 230, 301]; conductivity meters 160 and monitor the composition of the dialysate within the dialysis circuit. The conductivity difference between the dialysate containing urea entering the sorbent cartridge (i.e. conductivity measurement from sensor 101) compared with the refreshed dialysate exiting the sorbent cartridge (i.e. conductivity measurement by sensor 104/160)).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kelley et al (US2013/0199998; hereinafter “Kelly”) in view of Song et al. (NPL – Effect of Sodium Balance and the Combination of Ultrafiltration Profile during Sodium Profiling Hemodialysis on the Maintenance of the Quality of Dialysis and Sodium and Fluid Balances; hereinafter “Song”), and further in view of Castellernau et al. (US2012/0228226; hereinafter “Castellernau”).
Applicant’s claims are directed toward an apparatus.
Regarding claims 12-14; the combination of Kelly and Song discloses the sodium and bicarbonate control system of claim 1 (See combination supra). 
The combination does not disclose wherein the processor is programmed to set the post-bicarbonate conductivity set point is based on a desired dialysate prescription.
However the combination does indicate that conductivity is continually monitored and reported to the controller (See Kelly par. [224]).
Castellarnau discloses a dialysis treatment that utilizes conductivity based measurements where a conductivity profile is performed (See Castellarnau par. [11]). The main advantage of this approach is that it is relatively easy to implement and cost effective as it only needs an extra conductivity/temperature sensor downstream the dialyzer (See Castellarnau par. [12]). Castellarnau further discloses the processor is programmed to set the post-bicarbonate conductivity set point is based on a desired dialysate prescription (See Castellarnau par. [38, 42]; dialysate flow prescription is utilized during the dialysis procedure.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s continuous conductivity measurements with Castellarnau’s method of creating a conductivity profile and being able to select the desired flow prescription during the dialysis procedure (See Castellarnau par. [38, 42]; dialysate flow prescription is utilized during the dialysis procedure.), since advantage of this approach is that it is relatively easy to implement and cost effective as it only needs an extra conductivity/temperature sensor downstream the dialyzer (See Castellarnau par. [12]), as dialysis is a known cost intensive operation. 
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included
Claim 13: The sodium and bicarbonate control system of claim 1, wherein the processor is programmed to set the post-bicarbonate conductivity set point is set using a lookup table (See Castellarnau par. [26]; database in a computer).
Claim 14: The sodium and bicarbonate control system of claim 1, wherein the processor is programmed to set the post-bicarbonate conductivity set point is set using data from one or more simulations (See Castellarnau par. [26, 27, 36]; information are stored in patient cards, where they can pull up old data on curves. The curves are depicted simultaneously with the ongoing curve, where the trend can then be visually compared.).

Claims 15-19, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al (US2013/0199998; hereinafter “Kelly”) in view of Song et al. (NPL – Effect of Sodium Balance and the Combination of Ultrafiltration Profile during Sodium Profiling Hemodialysis on the Maintenance of the Quality of Dialysis and Sodium and Fluid Balances; hereinafter “Song”).
Applicant’s claims are directed toward a method.
Regarding claim 15-19, 21-23; Kelly discloses a method, comprising the steps of:
A) measuring a first dialysate conductivity of a dialysis session for a patient in a dialysate flow path downstream of a dialyzer and upstream of a sorbent cartridge containing urease (See Kelly par. [257, 261, 268], Fig. 2; sorbent cartridge 102 contains urease material. Conductivity meters 101, 104, and/or 160 - the conductivity sensor 101 is downstream from dialyzer 130 and upstream from sorbent cartridge 102);
B) adding water to the dialysate flow path at a water addition rate (See Kelly Fig. 2; fluid source 504 being downstream sensor 101); the water addition rate set based on a conductivity for the patient and the first dialysate conductivity downstream of the dialyzer and upstream of the sorbent cartridge (See Kelly par. [266-267, 270, 346], Fig. 30; controller 801 can adjust the infusate pump 181/505. The controller modifies or stops the operation of the system (i.e. via the pumps) based upon the conductivity readings from the conductivity meters 101/104. Conductivity meter 101 is further located upstream from sorbent cartridge 102 and downstream from the dialyzer 130. Par. [337-338]; water reservoir 173 can be utilized in any embodiment of the systems described and placed at any position within the dialysis circuit at a convenient location. Water is utilized as a diluent as needed (i.e. added at a particular amount/rate) to dilute conductivity and sodium ion concentration. The addition of water is particularly appropriate due to conductivity being outside an acceptable range (i.e. based on when conductivity is not in an appropriate range). In other words, due to the conductivity measured being outside an acceptable range, the addition of water is necessary and added as needed to achieve a particular sodium ion concentration.);
C) measuring a second dialysate conductivity downstream of a bicarbonate source (See Kelly Fig. 2, par. [257, 261]; conductivity sensor 104 is downstream from the bicarbonate source 180); and
D) adding bicarbonate to the dialysate flow path at a bicarbonate addition rate to result in a second dialysate conductivity of a post-bicarbonate conductivity set point (See Kelly par. [266-267, 346], Fig. 30; controller 801 can adjust the infusate pump 181/505 – that’s attached to the bicarbonate source 180. The controller modifies or stops the operation of the system (i.e. via the pumps) based upon the conductivity readings from the conductivity meters 101/104); wherein the post-bicarbonate conductivity set point is set based on a bicarbonate profile; wherein the bicarbonate profile is a bicarbonate level varying throughout a dialysis session (See Kelly par. [61, 269, 272]; bicarbonate solution may be added to the dialysis circuit, where the bicarbonate is added to the dialysate under the control of a controller in order to maintain the concentration of bicarbonate ion within predetermined ranges. The controller 801 can adjust the rate of the bicarbonate addition to the dialysis circuit 141 – in other words, the addition of bicarbonate may be varied throughout the treatment).
Kelly however does not disclose wherein the post-bicarbonate conductivity set point is set based on the sodium prescription.
Song, however, discloses utilizing a sodium profiling (i.e. sodium prescription) during a hemodialysis (HD) procedure (See Song abstract). Song indicates that sodium profiling hemodialysis is promising when combined with HD (See Song Pg1C2, Pg6C2; Discussion). The future of sodium profile is promising as the achievement of isonatremic dialysis is currently becoming easier owing to the development of in-line conductivity monitoring and feedback control techniques. The sodium profiles combine with ultrafiltration (UF) profiles are associated with less sodium and weight gain, better UF performance, closer postdialysis to dry weight, and less interdialytic problems with equivalent benefits in preventing IHD and maintaining the quality of dialysis to sodium balance-positive profile (See Song Pg9C1Pr3-C2Pr2).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Kelly’s hemodialysis system that utilizes a dialyzer and ultrafiltration (See Kelly abstract, par. [5]), with Song’s utilization of a sodium profile (i.e. prescription) that is based upon conductivity monitoring and feedback control techniques of a system (See Song Pg9C1Pr3-C2Pr2), since Kelly indicates that sodium balance profiles combined with UF profiles give better results, such as less sodium and weight gain, better UF performance, closer postdialysis to dry weight, and less interdialytic problems with equivalent benefits in preventing IHD and maintaining the quality of dialysis to sodium balance-positive profile (See Song Pg9C1Pr3-C2Pr2).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included
Claim 16: The method of claim 15, wherein the step of adding bicarbonate to the dialysate flow path comprises adding a bicarbonate concentrate from the bicarbonate source to the dialysate flow path (See Kelly par. [266-267, 346], Fig. 30; controller 801 can adjust the infusate pump 181/505. The controller modifies or stops the operation of the system (i.e. via the pumps) based upon the conductivity readings from the conductivity meters 101/104).
Claim 17: The method of claim 15, wherein the step of adding water to the dialysate flow path comprises pumping water from a water source to the dialysate flow path (See Kelly Fig. 2, par. [285]; pump 186 or pump 505/181).
Claim 18: The method of claim 15, wherein the method is performed by a dialysis system (See Kelly Fig. 2 par. [285]; extracorporeal circuit 140 with dialyzer 130).
Claim 19: The method of claim 15, further comprising the steps of measuring a third dialysate conductivity downstream of the sorbent cartridge and upstream of the bicarbonate source; and determining a urea level of the patient based on a difference between the first dialysate conductivity and the third dialysate conductivity (See Kelly par. [227, 230, 301]; conductivity meters 160 and monitor the composition of the dialysate within the dialysis circuit. The conductivity difference between the dialysate containing urea entering the sorbent cartridge (i.e. conductivity measurement from sensor 101) compared with the refreshed dialysate exiting the sorbent cartridge (i.e. conductivity measurement by sensor 104/160)).
Claim 21: The method of claim 15, wherein the sodium prescription comprises a sodium profile (See combination supra. See Song Pg9C1Pr3-C2Pr2).
Claim 22: The method of claim 15, further comprising the step of determining a sodium concentration of a dialysate based on the first dialysate conductivity (See Kelly par. [266-267, 301, 346], Fig. 30; conductivity readings from the conductivity meters 101/104/160 is utilized in finding the amount of urea converted to ammonium ions and absorbed by the sorbent cartridge).
Claim 23: The method of claim 15, wherein the first and second dialysate conductivities are measured by conductivity sensors in the dialysate flow path (See Kelly par. [227, 230, 301]; conductivity meters 101/104 and monitor the composition of the dialysate within the dialysis circuit. The conductivity difference between the dialysate containing urea entering the sorbent cartridge (i.e. conductivity measurement from sensor 101) compared with the refreshed dialysate exiting the sorbent cartridge (i.e. conductivity measurement by sensor 104/160)).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kelley et al (US2013/0199998; hereinafter “Kelly”) in view of Song et al. (NPL – Effect of Sodium Balance and the Combination of Ultrafiltration Profile during Sodium Profiling Hemodialysis on the Maintenance of the Quality of Dialysis and Sodium and Fluid Balances; hereinafter “Song”), and further in view of Gura et al. (US20090282980; hereinafter “Gura”).
Applicant’s claims are directed toward an apparatus.
Regarding claim 20; the combination of Kelly and Song discloses the method of claim 19 (see combination supra). The combination does not disclose further comprising pumping a dialysate in the dialysate flow path through a degasser positioned downstream of the sorbent cartridge and upstream of the bicarbonate source.
However, Gura discloses a degassing device for dialysate circuits (See Gura abstract). Gura indicates that spent dialysate comprising urea are passed through sorbent cartridges, where carbon dioxide and ammonia are produced as two unwanted byproducts of the chemical reactions. While ammonia is ammonia is adsorbed in cartridges, carbon dioxide is not captured, mixes in the dialysate, and manifests as carbon dioxide bubbles in the dialysate circuit. Large amounts of carbon dioxide leave the liquid phase and interfere with the smooth pumping of dialysate (See Gura par. [3]). Thus, there is a need for a degassing device that will remove unwanted carbon dioxide, and other gases, from the dialysate circuit (See Gura par. [4]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination that is removing urea via a sorbent column, and thus producing ammonia and carbon dioxide byproducts (See Gura par. [3]), with Gura’s degassing device (See Gura par. [25], Fig. 4; degassing device 400), in order to remove unwanted carbon dioxide, and other gases, from the dialysate circuit so that it won’t mix with the dialysate, manifests as carbon dioxide bubbles in the dialysate circuit and further interfere with the smooth pumping of dialysate (See Gura par. [3]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Donovan Bui-Huynh/Examiner, Art Unit 1779        

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779